           Case 3:20-cv-00844-SDD-RLB      Document 16     04/28/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA



OAK HARBOR INVESTMENT
PROPERTIES, L.L.C.                                                    CIVIL ACTION


VERSUS                                                                20-844-SDD-RLB


SEDONA CORPORATION



                                        RULING

          This matter is before the Court on the Motion for Summary Judgment1 filed by

Plaintiff, Oak Harbor Investment Properties, L.L.C. (“Oak Harbor”). Local rule 7(f) of the

Middle District of Louisiana requires that memoranda in opposition to a motion be filed

within twenty-one (21) days after service of the motion. Despite this rule, Defendant

Sedona Corporation (“Sedona”) has failed to timely oppose this motion, which was

electronically filed on March 12, 2021. Under the Federal Rules of Civil Procedure and

the Local Rules of Court, Sedona was required to file an opposition no later than April 2,

2021. Therefore, the pending motion is deemed to be unopposed and further, after

reviewing the record, the Court finds that the Motion has merit, particularly because Oak

Harbor’s Statement of Undisputed Facts2 is uncontroverted, and the summary judgment

evidence submitted supports Oak Harbor’s arguments.




1
    Rec. Doc. No. 15.
2
    Rec. Doc. No. 15-8.
66969
           Case 3:20-cv-00844-SDD-RLB         Document 16     04/28/21 Page 2 of 2




          Accordingly, IT IS HEREBY ORDERED that Oak Harbor’s Motion for Summary

Judgment3 is GRANTED.

          Any response to this Ruling, which should explain the Defendant’s failure to comply

with the Court’s deadlines, based on the appropriate Federal Rule of Civil Procedure,

shall be filed within fourteen (14) days and must be accompanied by an opposition

memorandum to the original Motion.

          Signed in Baton Rouge, Louisiana the 28th day of April, 2021.




                                            S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




3
    Rec. Doc. No. 15.
66969
